                Case 3:21-cv-00001-HEH Document 1-1 Filed 01/04/21 Page 1 of 6 PageID#      7
                                                              Andrew J. Adams *    Steven L. Lauer *
                 THE                                         Joel D. Bieber ••     Lisa S. Lee *t.
                                                              ScottJ. Bradley • aw Jenny E. Mattingley *

      JOEL BIEBER                                                                            Michael B. Eller ••
                                                                                             Andrea]. Geiger•+
                                                                                             S. Geoffrey Glick *❖•
                                                                                                                             Joseph T. McFadden,Jr.•❖
                                                                                                                             Gregory T. O'Halloran *
                                                                                                                             Robert L Peresich •❖
                                                 FIRM                                        Jason M. Hart lie+
                                                                                             Jonathan A. Hogins *
                                                                                                                             Joseph]. Perez*•
                                                                                                                             Paul C. Rathke••+
    ATTORNEYS AND COUNSELORS AT LAW                                                          Robert K. Jenner   ••*•         Kevin D. Sharp*
                                                                                             Thomas M. Konvicka      *       TrenitaJ. Stewart*
                                                                                                                              Richard W. Zahn.Jr.*

                                                                                                        LICENSED TO PRACTICE IN:
                                                                                              •VA ❖NC • SC •GA *LA •DC +WV •MD *MA t.NJ
                                                                                                              •of Counsel
                                                                   July 16, 2020

            Via Email Only: dwaugb@travelers.com
            Travelers Property Casualty Company of America
            P.O. Box 430
            Buffalo, NY 14240-0430

                      RE:      Our Client:                   Della A. Peterson
                               Your Insured:                 Deli Management, Inc.
                               Claim No:                     FDW4580
                               DOI:                          08/09/2018

            Dear Mr. Waugh;

                   At this point we have not heard back with a settlement offer in this case. It is possible that



                                                                                                     'll
            the claim will settle, but at this time we need to file a Complaint. The Defendant will not be served.


                      Please find a copy of said ComplaintSincerely'.



                                                                   ~or~~                                                      /4"7~

             GTO/amr




6806 Paragon Place, Suite JOO, Richmond, VA 23230 I 804.800.8000 (P) 804.358.2262 (F) IJoelBieber.com I Offices in Virginia, South Carolina, & West Virginia
                      Case 3:21-cv-00001-HEH Document 1-1 Filed 01/04/21 Page 2 of 6 PageID# 8

      COVER SHEET FOR FILING CIVIL ACTIONS                                                                                                                     Case No. ..............................................................................
    COMMONWEALTH OF VIRGINIA                                                                                                                                                              (CLERK'S OFFICE USE ONLY)

      . .... ....... .... ................................................................................... JIENRJ.9.9.................................. ...................................... ... .. Circuit Court
      .....................................P.E.~~~..t.\·.PET,_~-~~.9.~..................................... v./In re.· ........P§~J~J:-!A9..~.~~--L.~~:...~!.~J:.\~9~~.. !?..~~L .. ..
                                                           PLAINTIFl'(S)                                                                                                               DEF!lNDANT(S)

      . ...... .............................. .......................................................................................        ......... ....................A~4.J3.~ TI..~.'. .W..~ S~..............                    ...... .......
   I, the undersigned [ ] plaintiff [ ] defendant (X'.I attorney for [xJ plaintiff [ J defendant hereby notify the Clerk of Court that I am filing
   the following civil action. (Please indicate by checking box that most closely identifies the claim being asserted or relief sought.)

   GENERAL CIVIL                                                                                ADMINISTRATIVE LAW                                                          PROBATE/WILLS AND TRUSTS
   Subsequcni Actions                                                                            [ ) Appeal/Judicial Review of Decision of                                   ( J Accounting
        ( J Claim Impleading Third Party Defendant                                                   (select one)                                                            [ ] Aid and Guidance
               [ ] Monetary Damages                                                                  [ ] ABC Board                                                           [ ) Appointment (select one)
               [ J No Monetary Damages                                                               [ ] Board of Zoning                                                         [ ] Guardian/Conservator
    [ ] Counterclaim                                                                                 [ ) Compensation Board                                                      ( ] Standby Guardian/Conservator
        ( J Monetary Damages                                                                         [ ) OMV License Suspension                                                  [ ] Custodian/Successor Custodian (UTMA)
        [ ] No Monetary Damages                                                                      [ ] Employee Grievance Decision                                         ( ) Trust (select one)
    [ J Cross Claim                                                                                  [ ] Employment Commission                                                   [ ] Impress/Declare/Create
    [ ] Interpleader                                                                                 [ ] Local Government                                                        [ J Reformation
    ( ] Reinstatement (other than divorce or                                                         [ ] Marine Resources Commission                                         [ ] Will (select one)
        driving privileges)                                                                         [ J School Board                                                             [ ] Construe
    [ J Removal of Case to Federal Court                                                            [ J Voter Registration                                                       [ ] Contested
  Business & Contract                                                                               [ ] Other Administrative Appeal
        f JAttachment                                                                                                                                                      MISCELLANEOUS
       [ ] Confessed Judgment                                                                 DOMESTICIFAMILY                                                                  [ J Amend Death Certificate
       [ J Contract Action                                                                        [ ] Adoption                                                                ( ] Appointment (select one)
       [ ) Contract Specific Performance                                                               [ ] Adoption - Foreign                                                     [ ] Church Trustee
       [ ] Detinue                                                                                [ ) Adult Protection                                                            [ ] Conservator of Peace
       [ ] Garnishment                                                                            ( ] Annulment                                                                   [ ] Marriage Celebrant
  Property                                                                                            [ ] Annulment - Counterclaim/Responsive                                 [ ] Approval of Transfer of Structured
       (
      ] Annexation                                                                                         Pleading                                                               Settlement
       [
      ) Condemnation                                                                              [ ] Child Abuse and Neglect - Unfounded                                     [ J Bond Forfeiture Appeal
       [
      ) Ejectment                                                                                     Complaint                                                               [ ] Declaratory Judgment
       [
      ) Encumber/Sell Real Estate                                                                [ J Civil Contempt                                                           [ ) Declare Death
    [ JEnforce Vendor's Lien                                                                     [ ] Divorce (select one)                                                     [ J Driving Privileges (select one)
    [ ] Escheatment                                                                                   [ ] Complaint - Contested*                                                  [ ] Reinstatement pursuant to § 46.2-427
    [ ) Establish Bounda,-ies                                                                         [ ] Complaint- Uncontested"                                                 { ] Restoration - Habitual Offender or 3rd
    ( ] Landlord/Tenant                                                                               [ ] Counterclaim/Responsive Pleading                                            Offense
        [ ) Unlawful Detainer                                                                         { J Reinstatement -                                                    ( ] Expungement
   I ] Mechanics Lien                                                                                     CustodyN isitation/Support/Equitable                               [ ] Firearms Rights - Restoration
   [ JPartition                                                                                           Distribution                                                       ( ] Forfeiture of Property or Money
   [ ) Quiet Title                                                                               [ ] Separate Maintenance                                                    [ ] Freedom of Information
   [ ] Termination of Mineral Rigbts                                                                 [ ] Separate Maintenance Counterclaim                                   ( ] Injunction
 Tort                                                                                                                                                                        [ J Interdiction
   [ ) Asbestos Litigation                                                                   WRITS                                                                           [ J Interrogat.ory
   ( ) Compromise Settlement                                                                    [ ] Certiorari                                                               ( ] Judgment Lien-Bill to Enforce
   [ ) Intentional Tort                                                                         [ ] Habeas Corpus                                                           [ J Law Enforcement/Public Official Petition
   ( ) Medical Malpractice                                                                      [ ] Mandamus                                                                [ J Name Change
  f ] Motor Vehicle Tort                                                                        [ J Prohibition                                                             [ ) Referendum Elections
  [ ] Product Liability                                                                         [ ] Quo Warranto                                                            [ J Sever Order
  [ ) Wrongful Death                                                                                                                                                        l ] Taxes (select one)
  [X] Other General Tort Liability                                                                                                                                               [ ] Correct Erroneous State/Local
                                                                                                                                                                                 [ ] Delinquent
                                                                                                                                                                            [ ] Vehicle Confiscation
                                                                                                                                                                            ( ] Voting Rights - Restoration
                                                                                                                                                                            [ ) Other (please specify) ..............................
fx1     Damages in the amount of$ ~~~9.0.,.QD0.:9.9...............................                                   .....   are claimed.   J/J
 . ..:F:.1:,..t,J.>.:~ft---· .............                                                                _,,,.,,.~~(-:-:JPl~.A
                                                                                                                     =,~~+-,1,...,f=o"EF£ND
                                                                                                                                      =·(.,Jj
                                                                                                                                        =--A=NT=--o--:-~A
                                                                                                                                                        ~.,,,,--~RNEY=D
                                                                                                                                                         ~ =F=oR=-      ·--_·~-
                                                                                                                                                                              ...'?>:,c,
                                                                                                                                                                                    ·~.,,,,~
                                                                                                                                                                                          ::;,,,
                                                                                                                                                                                          ~.,,,  ··=·---..---.-...... _.........

.....................Q~~g.<?.9'..T· .Q'!i_!tllor<111,....g~.9l;l.ir,e,.(Y~~..~.<>:. 4~.~J~)...................
                                                                                                               ~                                                                                  ( (DEFENDANT

                                                             P.RINTNAME
...................Th~.J.<>~)..~.i.~~.e.r..Fin_nA§~Qf.P~.&!?.i:!. PJ.~~~,..§.~!~~..!.Q.9-.............. .                                    *"Contested" divorce means any of the following matters are in
                                      ADDRESS/raEPHONE llfUMBl!R OF SIONATOR                                                                 dispute: grounds of divorce, spousal support and maintenance,
........ ...Ili~~1E.'?!l.~iV..!.~H,:iIJ.!ll..?I?~.O...:.Te.le;P.~.~11.e:.(~.~J.~:5.8...~..??.Q9. .........                                   child custody and/or visitation, child support, property distribution
                                                                                                                                             or debt allocation. An "Uncontested" divorce is filed on no fault
.. -· ....................................&<>!~.~!.l.<>ra~.@i.9.~l.~i~~~f-£!?.r.~........... ......................... ..                    grounds and none of the above issues are in dispute.
                                       liMAJI.ADDR.ESS OF SIQNATOR (OPTIONAi.)
FORM CC-14I6 (MASTI':R) PAGE ONE 07/16
      Case 3:21-cv-00001-HEH Document 1-1 Filed 01/04/21 Page 3 of 6 PageID# 9




 VIRGINIA:

                 IN THE CIRCUIT COURT FOR THE COUNTY OF HENRICO

 DELLA A. PETERSON,

                 Plaintiff,

 v.                                                            Case No.: - - - - - -
                                                               JURYTRIAL DEMANDED

DELI MANAGEMENT, INC.
d/ b/a JASON'S DELI,

                Serve: Deli Management, Inc. d/ b/a Jason's Deli
                       c/o CT Corporation System, Registered Agent
                       4701 Cox Road, Suite 285
                       Glen Allen, Virginia 23060-6808

and

BRETT A. WINTERS,

                Serve: Brett A. Winters, Manager
                       Jason's Deli
                       1700 Willow Lawn Drive, Suite 108
                       Richmond, Virginia 23230-3003

                Defendants.

                                              COMPLAINT

         Comes now the Plaintiff, Della A. Peterson, by counsel and demands judgment against the

Defendants, Deli Management, Inc. and Brett A. Winters, jointly and severally, on the grounds

and in the amoWlt as hereinafter set forth:

         1.    This incident occurred on or about August 9, 2018, in the County of Henrico.

         2.    Plaintiff, Della A. Peterson, is a resident of the County of Henrico, Virginia.
   Case 3:21-cv-00001-HEH Document 1-1 Filed 01/04/21 Page 4 of 6 PageID# 10




         3.      Defendant Deli Management, Inc. have appointed registered agents in the

 Commonwealth of Virginia and are a business entity authorized to conduct business in the

 Commonwealth of Virginia.

         4.      Upon information and belief, and at all material times, Defendant Brett A. Winters

 was the General Manager of Jason's Deli, and was acting as an agent, servant and employee of

 Defendant Deli Management, Inc. d/b/a Jason's Deli.

         5.     This Court has proper jurisdiction over the parties and venue is just and proper in

 this Court.

        6.      Upon information and belief, Deli Management, Inc., owned and operated a

 Restaurant, trading as "Jason's Deli" located at 1700 Willow Lawn Drive, Suite 108, Richmond,

 Virginia.

        7.      On August 9, 2018, Plaintiff, Della A Peterson, visited "Jason's Deli", located at

 1700 Willow Lawn Drive, Suite 108, Richmond, Virginia for lunch.

        8.      At all relevant times, Ms. Peterson was a customer and an invitee of "Jason's Deli"

located at 1700 Willow Lawn Drive, Suite 108, Richmond, Virginia.

        9.     At that time and place, Ms. Peterson had her lunch, and walked to the counter to

get a "to go" container. As she walked in front of the drink cooler, she slipped on a liquid on the

floor and fell to the ground.

        10.    At all relevant times, Deli Management and Brett A Winters, (hereinafte! referred

to collectively as "Defendants"), their agents, servants and employees, had a duty to inspect and

maintain the premises and otherwise exercise ordinary care to malce the premises safe for the

persons lawfully on the premises including the Plaintiff, Della A. Peterson.




                                                2
  Case 3:21-cv-00001-HEH Document 1-1 Filed 01/04/21 Page 5 of 6 PageID# 11




         11.     At all relevant times, Defendants had a duty to warn persons lawfully on the

 premises including the Plaintiff, Della A Peterson, of unreasonably dangerous and/or hazardous

 conditions which Defendants knew, or in exercise of reasonable care should have known existed.

         12.    Notwithstanding the aforesaid duties, Defendants allowed the aforementioned

 property to be opened on August 9, 2018, thereby inviting the public, including Della A Peterson,

 onto the premises, even though Defendants knew, or in the exercise of reasonable care should have

 known, that the condition of the premises at the aforementioned time and place constituted an

 unreasonably dangerous and hazardous condition to persons lawfully on the premises, including

 the Plaintiff, Della A Peterson.

        13.     Notwithstanding the aforesaid duties, Defendants, their agents, servants, and/or

 employees failed to warn Plaintiff of the unreasonably dangerous and hazardous condition of the

premises at the aforementioned time and place.

        14.    Notwithstanding the aforesaid duties, Defendants, their agents, servants and/or

employees did carelessly, negligently, and recklessly allow to exist, without warning, an

unreasonably dangerous and hazardous condition in the nature of a wet floor, .in an area used by

the public at 1700 Willow Lawn Drive, Suite 108, Richmond, Virginia.

        15.    As a direct and proximate result of Defendants' negligence, Plaintiff was caused to

slip and fall as she was traveling through the premises, and suffered severe and permanent injuries.

In addition, Plaintiff has suffered and will in the future suffer great pain of body and mind; has

incurred and will in the future incur doctor, hospital, surgical and related medical expenses in an

effort to be cured of said injuries; has been prevented from transacting her business; has suffered

and will suffer great inconvenience; and has sustained other damages.




                                                3
  Case 3:21-cv-00001-HEH Document 1-1 Filed 01/04/21 Page 6 of 6 PageID# 12




       WHEREFORE, the Plaintiff demands judgment against the Defendants Deli

Management, Inc. and Brett A. Winters, jointly and severally>in the sum of $5,700,000.00 (Five

million seven hundred thousand dollars) in compensatory damages, plus the cost of these

proceedings and prejudgment and post-judgment interest from August 9, 2018.



                                                  DELLA A. PETERSON




Gregory T. O'Halloran, Esq. (VSB# 48618)
The Joel Bieber Firm
6806 Paragon Place
 Suite 100
Richmond, Virginia 23230
(804) 358-2200
(804) 358-2262 (Facsimile)
Counsel for Plaintiff




                                            4
